 

[f1041.jpg]


             

             


[f1042.jpg]

             

             


[f1043.jpg]

             

             


[f1044.jpg]

             

             


[f1045.jpg]

             

             


[f1046.jpg]

             

             


[f1047.jpg]

             

             


[f1048.jpg]

             

             


[f1049.jpg]

             

             


[f10410.jpg]

             

             


[f10411.jpg]

             

             


[f10412.jpg]

             

             


[f10413.jpg]

             

             